Matter of Liggan v Rodriguez (2018 NY Slip Op 05554)





Matter of Liggan v Rodriguez


2018 NY Slip Op 05554


Decided on July 26, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: July 26, 2018

[*1]In the Matter of STACY LIGGAN, 
vA. RODRIGUEZ, as Acting Director of Special Housing and Inmate Disciplinary Programs, Respondent.

Calendar Date: June 11, 2018

Before: Garry, P.J., Lynch, Devine, Mulvey and Aarons, JJ.


Stacy Liggan, Dannemora, appellant pro se.
Barbara D. Underwood, Attorney General, Albany (Marcus J. Mastracco of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the Supreme Court (Koweek, J.), entered October 2, 2017 in Albany County, which dismissed petitioner's application, in a proceeding pursuant to CPLR article 78, to review a determination of the Commissioner of Corrections and Community Supervision finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding to challenge a tier III disciplinary determination. Supreme Court dismissed the petition and this appeal ensued. The Attorney General has advised this Court that the determination has been administratively reversed, all references thereto have been expunged from petitioner's institutional record and the mandatory $5 surcharge has been refunded to petitioner's inmate account. In view of the foregoing, petitioner has been granted all the relief to which he is entitled and the appeal must be dismissed as moot (see Matter of Terry v Annucci, 153 AD3d 1019, 1020 [2017]; Matter of Colon v Venettozzi, 150 AD3d 1498, 1498 [2017]).
Garry, P.J., Lynch, Devine, Mulvey and Aarons, JJ., concur.
ORDERED that the appeal is dismissed, as moot, without costs.